Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Entry
The proposed amendment is not entered as it presents new issues which would require further consideration and/or search. The proposed amendment has subject matter which has not previously been claimed, a leveling agent and a photoinitiator.

Response to Arguments
Applicant’s argument p.8-10 of Remarks submitted 5/18/21 has been considered but is not persuasive. First, the proposed amendments are not entered, so arguments referring to a leveling agent and photoinitiator are moot. 
Applicant states that Nakamura is not analogous art because Nakamura is directed to an insulating layer with low dielectric constant that can be used in a circuit board. Applicant compares this to the instant invention which is to a different field of endeavor- optical devices in the form of sheets, foils or flakes. MPEP section 2141.01(a)I states
 “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”

Nakamura describes his insulating layer as having improved adhesion to a copper substrate (Machine Translation Overview, p.3 penultimate paragraph). The instant specification describes copper as the reflective layer upon which the SLML resides (instant publication paragraph 22) and deposition of the SLML onto the copper layer (paragraph 62). The instant specification describes “poor interlayer adhesion” as a problem to be overcome (paragraph 3). Thus, the solution of Nakamura- improved adhesion- is indeed reasonably pertinent to the problem faced by the inventor. In addition, the field of 

 Applicant’s argument p.11 of Remarks has been considered but is not persuasive. Applicant states that one of ordinary skill would not be motivated to use the insulating layer in Woolf’s pigment with a reasonable expectation of success. This is not found convincing because Woolf does not specifically define dielectric. He describes a wide range of materials which can be used as the dielectric (“Generally, it is envisioned that transparent and substantially non-absorbing materials in the 400 to 2500 nm wavelength range may be used as a dielectric layer” paragraph 39).  He describes the dielectric in terms of its relationship with electromagnetic radiation- visible light, the wavelength range listed above. Since Woolf does not otherwise define dielectric, its common physics definition is understood in his use of the term- a material which is a nonconductor of electric charge. Nakamura’s insulating layer is a material which is a nonconductor of electric charge (insulating). 
Applicant cites only a specific embodiment of Woolf in paragraph 14 which is not required by Woolf and which does not define dielectric. Applicant states that adding Nakamura’s layer into Woolf’s reflective pigment would not result in the claimed invention and could render Woolf’s reflective pigment inoperable. However, applicant does not point to how the combination is inoperable. 
Applicant states that Nakamura does not teach the SLML as claimed in the proposed amendment, but this is moot as the proposed amendment is not entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766